Case 5:16-cr-00037-RBD-PRL Document 71-5 Filed 09/23/20 Page 1 of 1 PagelD 454

U.S. Department of Justice
Federal Bureau of Prisons
Federal Correctional Complex-LoW
P.O. Box 1021

Coleman, Florida 33521-1021

 

 

May 26, 2020

Name: Prack, Mark Anthony Wh
Register Number: 67850-018 ft, R— £/2 LO

Housing Unit: C-1
RE: Request for Compassionate Release/Reduction in Sentence

You requested a reduction in sentence (RIS) based on concerns
about COVID-19. After careful consideration, your request is

denied.

Title 18 of the United States Code, section 3582(C) (1) (A),
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582 and 4205(g), provides guidance on the types of
circumstances that present extraordinary or compelling reasons,
such as the inmates’ terminal medical condition; debilitated
medical condition; status as a “new law” elderly inmate, an
elderly inmate with medical conditions, or an “other elderly
inmate”; the death or incapacitation of the family member
caregiver of the inmate’s child; or the incapacitation of the
inmate’s spouse or registered partner. Your request has been
evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread
of COVID-19 and treat any affected inmates. We recognize that
you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern
about being potentially exposed to, or possibly contracting,
COVID-19 does not currently warrant an early release from your
sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you
may commence on appeal of this decision via the administrative
remedy process by submitting your concerns on the appropriate
form (BP-9) within 20 days of the receipt of this response.

HE Marrs Cet 5/2 | 2620

 

. ee ee FILE COPY

 
